Ijlt 15


                               no. W\5^U
   BOBBY SIMMONS                       §    IN THE COURT OF
                                       §
   V.                                  §    CRIMINAL APPEALS
                                       §
   THE STATE OF TEXAS                  §    OF TEXAS


                      PRO SE MOTION FOR EXTENSION OF TIME
                   TO FILE PETITION FOR DISCRETIONARY REVIEW



   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         COMES NOW the Appellant in the above-styled and numbered

   cause and respectfully moves this Honorable Court to extend the

   time for filing the Appellant's Petition for Discretionary
   Review in this Cause and in support thereof would show to the

   Court the following:

         1.   The style and number of this case in the Court of Appeals,
   is BOBBY SIMMONS V. THE STATE OF TEXAS; Appeal No. 05-14-00241-
   CR,    05-14-00240-CR.

         2.   The style and number of the case in the trial court is:

   THE STATE OF TEXAS V. BOBBY SIMMONS; Cause No. F12-523070-W,

   F12-52371-W; from the 363rd District Court of Dallas County, Texas.
         3.   The Appellant was convicted of the felony offenses of

   possession with intent to deliver cocaine, and unlawful possession
   of a firearm by a felon.

         4.   The conviction was affirmed in the Court of Appeals on
  12-18-2014.


         5.   The deadline for filing the Appellant's Petition for


  Di8CHLEbTrfy Review in this cause is 1"17-2615'; DECEIVED IN
COURT OF CRIMINAL APPEALS                               ©OUHTOFCRIMINALAPPEALS
         JAN 22 2015                                           JAN 20 2015

    Abel Acosta, Clerk                1                   Abtl Aoosta, Clerk
                                                                           Ijll|l5


   6.   An extension of time for a period of sixty(60) days is

requested that would make   the date 3-17-2015.

   7.   No prior request for an extension of time has been made.

   8.   The facts relied upon to show good cause for the requested

extension are, as follows: The-Appellant was represented by court

appointed counsel during the appeals of this case to the Court

of Appeals.   After the conviction was affirmed,      the trial court

refused to appoint counsel to file a Petition for Discretionary

Review. Therefore, additional time is needed for the Appellant

to either prepare and file the Petition pro se or to seek

legal assistance in filing the petition.

   WHEREFORE/ PREMISES CONSIDERED, THE Appellant respectfully

requests that this Honorable Court extend time for filing the

Petition for Discretionary review in this Cause to 3-17-2015.

                                          Respectfully submitted/


                                          Bobby SMmons#
                                                SMii    1941546
                                          Telford   Unit
                                          3899 State Hwy 98
                                          New   Boston,    Tx   75570

                       CERTIFICATE   OF   SERVICE


   The Appellant hereby certifies that a copy of the foregoing
Motion has been mailed to the Office of the Criminal District
Attorney for Dallas County, Frank Crowley Courts Building,133
N. Riverfront Blvd.,LB-19, Dallas, Texas 75207-4399, on this
 1>*    day of January, 2015.

                                                          iSLkJ^A-lQVK^.
                                          Bobby Srmmons